The General Assembly of Alabama, by act approved January 28, 1897, created a part of beat 7, along with other beats in Monroe county, a stock law district, and upon this act is based the prosecution in this case. Acts 1896-97, p. 434. By an act of the General Assembly approved March 2, 1901, the act approved January 28, 1897 (Acts 1900-01, pp. 2009-2013) was repealed in so far as the territory covered by the complaint in this case is concerned. Of the lines constituting the boundaries as set out in the two acts this court must take judicial knowledge, the territory embraced therein being a subdivision of the territory of the state.
The only question, therefore, presented to this court is whether the act approved March 2, 1901, is a valid enactment. The title to the act is broad enough to cover the subject of legislation and is clear enough to inform the Legislature of its nature. It is true the journal of the Senate shows that, after being read one time, the bill was referred to the committee on agriculture, and that it was afterwards reported back to the Senate by the committee on education. Senate Journal 1900-01, pp. 630, 635, 842. But it also shows its consideration and passage by a yea and nay vote after its third reading (Senate Journal, p. 1094), and signature by the president of the Senate (Senate Journal, p. 1227). The Senate Journal shows every necessary requirement of sections 20 and 21 of article 4 of the Constitution of 1875, which is not so strict in its requirements as is section 62 of the Constitution of 1901, except as to how the bill got from the committee on agriculture to the committee on education, and as to this the judicial department will presume compliance with the requirements of the Constitution by the Legislature, unless *Page 9 
the contrary is shown. State v. Buckley, 54 Ala. 559. The cases of Pope v. State, 165 Ala. 68, 51 So. 521; Walker v. City Council of Montgomery, 139 Ala. 468, 36 So. 23; Crain v. State, 166 Ala. 1, 52 So. 31; State v. Smith, 162 Ala. 1,50 So. 364, construe acts passed in violation of section 62 of the Constitution of 1901, but in the Walker Case, supra, the Supreme Court, speaking through the Chief Justice, reviewed at length the various sections of the Constitutions in 1875 and 1901 relative to the questions involved, and clearly defined the distinctions as to laws passed before and after the Constitution of 1901.
A majority of this court entertain the views as above expressed, but the court is divided on the question of the constitutionality of the act of March 2, 1901, in that no presumption should be indulged where it affirmatively appears, as shown by the Senate journal, that the reference of the bill was made to the committee on agriculture, and no record that the bill was returned therefrom, and a subsequent report by the committee on education, without any record of any reference of such bill to it (Acts 1900-01, pp. 2009-2013); and that question is hereby certified to the Supreme Court for its determination.
This June 2, 1920.
            Response of Supreme Court to Certified Question.